                                   1

                                   2

                                   3

                                   4                                       UNITED STATES DISTRICT COURT

                                   5                                      NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7       WINDING CREEK SOLAR LLC,                         Case No. 20-cv-02602-HSG
                                   8                         Plaintiff,                     ORDER AFFIRMING BANKRUPTCY
                                                                                            COURT'S RULING ON MOTION TO
                                   9                 v.                                     DISMISS
                                  10       PACIFIC GAS AND ELECTRIC                         Re: Dkt. No. 7
                                           COMPANY,
                                  11
                                                             Defendant.
                                  12
Northern District of California
 United States District Court




                                  13            Pending before this Court is Appellants’1 appeal of the Bankruptcy Court’s dismissal of

                                  14   their second cause of action for equitable relief against Appellees PG&E Corporation and Pacific

                                  15   Gas and Electric Company (collectively, “Debtors”). See Dkt. No. 1-1; Dkt. No. 7 (“Appellants

                                  16   Brief”); Dkt. No. 12 (“Reply Brief”). Specifically, Appellants appeal from the Bankruptcy

                                  17   Court’s Order Resolving the Utility’s Motion to Dismiss entered on March 30, 2020, Dkt. No. 1-1

                                  18   ECF 4-6 (“Order”), and the related docket order entered on March 22, 2020, Dkt. No. 1-1 ECF 7

                                  19   (“Text Order”). Debtors oppose the appeal. Dkt. No. 9 (“PG&E Brief”). For the following

                                  20   reasons, the Court AFFIRMS the Bankruptcy Court’s dismissal of Appellants’ second cause of

                                  21   action for equitable relief.

                                  22       I.   BACKGROUND
                                  23            A.        PG&E’s Bankruptcy and Chapter 11 Plan
                                  24            On January 29, 2019, the Debtors commenced voluntary cases for relief under chapter 11

                                  25   of title 11 of the United States Code (“Bankruptcy Code”) in the United States Bankruptcy Court

                                  26   for the Northern District of California (“Bankruptcy Court”). Significantly, the Debtors needed to

                                  27
                                       1
                                  28    Appellants are Winding Creek Solar LLC, Foothill Solar LLC, Hollister Solar LLC, Kettleman
                                       Solar LLC, Vintner Solar LLC, Bear Creek Solar LLC, and Allco Renewable Energy Limited.
                                   1   propose a plan of reorganization that satisfied the requirements of A.B. 1054, including its June

                                   2   30, 2020 deadline for plan confirmation. In light of the “increased risk of catastrophic wildfires,”

                                   3   A.B. 1054 created the “Go-Forward Wildfire Fund” as a multi-billion dollar safety net to

                                   4   compensate future victims of public utility fires and thereby “reduce the costs to ratepayers in

                                   5   addressing utility-caused catastrophic wildfires,” support “the credit worthiness of electrical

                                   6   corporations,” like the Debtors, and provide “a mechanism to attract capital for investment in safe,

                                   7   clean, and reliable power for California at a reasonable cost to ratepayers.” A.B. 1054 § 1(a). For

                                   8   the Debtors to qualify for the Go-Forward Wildfire Fund, however, A.B. 1054 required, among

                                   9   other things, the Debtors to obtain an order from the Bankruptcy Court confirming a plan of

                                  10   reorganization by June 30, 2020. See A.B. 1054 § 16, ch. 3, 3292(b). After more than sixteen

                                  11   months of negotiations among a variety of stakeholders, and following confirmation hearings that

                                  12   spanned several weeks, the Debtors’ Plan of Reorganization dated June 19, 2020 (“Plan”)2 was
Northern District of California
 United States District Court




                                  13   confirmed by the Bankruptcy Court on June 20, 2020 and became effective on July 1, 2020

                                  14   (“Effective Date”).

                                  15          B.    Bankruptcy Court Proceedings
                                  16          On October 20, 2019, Appellants filed an adversarial complaint in the Bankruptcy Court

                                  17   asserting two causes of action against Debtors: a claim for damages and a claim for injunctive

                                  18   relief. Appellants Br. at 19. Appellants and Debtors eventually stipulated before the Bankruptcy

                                  19   Court that the determination of the merits of Appellants’ damages claim as asserted in their first

                                  20   cause of action would be made exclusively in the context of the Chapter 11 claims administration

                                  21   process. Dkt. No. 1-1 at ECF 5. Accordingly, Appellants’ appeal is limited to the Bankruptcy

                                  22   Court’s dismissal of their claim for injunctive relief. Appellants Br. at 4.

                                  23          In their claim for injunctive relief, Appellants sought an order from the Bankruptcy Court

                                  24   requiring Debtors to enter into contracts for the purchase of energy and capacity from Appellants’

                                  25   facilities. Id. at 19-20. After considering Debtors’ motion to dismiss and Appellants’ opposition,

                                  26   the Bankruptcy Court issued a tentative ruling granting the motion to dismiss without leave to

                                  27
                                       2
                                  28    Capitalized terms not otherwise defined in this order have the meanings ascribed to them in the
                                       Plan.
                                                                                        2
                                   1   amend:

                                   2                   Even assuming that the second cause of action is procedurally
                                                       permissible, and Without dealing with or deciding whether plaintiffs
                                   3                   may maintain a private cause of action or whether the Primary
                                                       Jurisdiction Doctrine controls, there is no getting around that this
                                   4                   court is neither a proxy for FERC and/or the CPUC or that it can take
                                                       the place of a state court. The argument set forth by Plaintiffs at 8:14
                                   5                   - 10:13 properly explains why the state courts have a role to play; their
                                                       unsupported statement at 1:15-21 that the automatic stay prevents
                                   6                   them filing suit in state court and this court is proper is more than
                                                       unpersuasive. It is incorrect.
                                   7

                                   8   The parties then stipulated to accept the tentative ruling without Appellants waiving

                                   9   their appeal rights as to the second cause of action for injunctive relief, and the

                                  10   Bankruptcy Court entered a final order with respect to the second cause of action.

                                  11   Dkt. No. 1-1 at ECF 5-6. This appeal followed.

                                  12    II.     LEGAL STANDARD
Northern District of California
 United States District Court




                                  13            District courts have jurisdiction to hear appeals from final judgments, orders, and decrees

                                  14   of bankruptcy judges. 28 U.S.C. § 158. A district court reviews a bankruptcy court’s decision by

                                  15   applying the same standard of review used by circuit courts when reviewing district court

                                  16   decisions. In re Greene, 583 F.3d 614, 618 (9th Cir. 2009). The district court reviews

                                  17   the bankruptcy court’s findings of fact for clear error and its conclusions of law de novo. In re

                                  18   Harmon, 250 F.3d 1240, 1245 (9th Cir. 2001).

                                  19            A bankruptcy court’s decision to decline to exercise jurisdiction over an adversary

                                  20   proceeding is reviewed for abuse of discretion. See In re Zegzula, No. AP 14-04005-BDL, 2015

                                  21   WL 5786572, at *2 (B.A.P. 9th Cir. Oct. 2, 2015) (citing In re Carraher, 971 F.2d 327, 328 (9th

                                  22   Cir. 1992). In applying the abuse of discretion test, the Court must first “determine de novo

                                  23   whether the [bankruptcy] court identified the correct legal rule to apply to the relief requested.”

                                  24   United States v. Hinkson, 585 F.3d 1247, 1262 (9th Cir. 2009). If the bankruptcy court identified

                                  25   the correct legal rule, the Court then determines whether its “application of the correct legal

                                  26   standard [to the facts] was (1) illogical, (2) implausible, or (3) without support in inferences that

                                  27   may be drawn from the facts in the record.” In re Taylor, 599 F.3d 880, 887–88 (9th Cir. 2010)

                                  28   (alteration in original). “If the bankruptcy court did not identify the correct legal rule, or its
                                                                                           3
                                   1   application of the correct legal standard to the facts was illogical, implausible, or without support

                                   2   in inferences that may be drawn from the facts in the record, then the bankruptcy court has abused

                                   3   its discretion.” Id.

                                   4   III.    DISCUSSION
                                   5           This appeal presents the question whether the Bankruptcy Court abused its discretion in

                                   6   declining to exercise jurisdiction over Appellants’ claim for injunctive relief.

                                   7           Appellants have a long history of litigating the underlying substantive issues that they now

                                   8   argue should be adjudicated by the Bankruptcy Court as an equitable claim. In Winding Creek

                                   9   Solar LLC v. Peevey, Appellant Winding Creek Solar LLC successfully challenged a series of

                                  10   orders by the California Public Utilities Commission (“CPUC”) related to a procurement program

                                  11   regulated under the federal Public Utility Regulatory Policies Act (“PURPA”). Winding Creek

                                  12   Solar LLC v. Peevey, 293 F. Supp. 3d 980, 981 (N.D. Cal. 2017), aff'd sub nom. Winding Creek
Northern District of California
 United States District Court




                                  13   Solar LLC v. Peterman, 932 F.3d 861 (9th Cir. 2019). While Winding Creek prevailed on

                                  14   summary judgment, the district court rejected Winding Creek’s request that the court order PG&E

                                  15   to enter into a contract with it. Id. at 993-994. The district court found that “the request for a

                                  16   specific contract at a specific price is an as-applied challenge that does not belong in this forum.”

                                  17   Id.

                                  18           The Ninth Circuit affirmed and held that “the district court did not abuse its broad

                                  19   discretion to fashion equitable relief by declining to grant Winding Creek a contract with PG&E at

                                  20   the initial $89.23/MWh price.” Winding Creek Solar LLC v. Peterman, 932 F.3d 861, 866 (9th

                                  21   Cir. 2019). The Ninth Circuit went on to explain that “it would be inappropriate to order a non-

                                  22   party to contract with Winding Creek under a modified version of the very program the court had

                                  23   just determined to be preempted by federal regulation.” Id. In concluding that “[i]t is not the

                                  24   court’s job to fashion a new contract to Winding Creek’s liking,” the Ninth Circuit cited to the

                                  25   First Circuit’s decision in a similar PURPA case, characterizing the First Circuit’s decision as

                                  26   “noting that federal courts are neither statutorily authorized nor competent to set avoided-cost

                                  27   rates.” Id. In Allco Renewable Energy Ltd. v. Massachusetts Elec. Co., Appellant Allco

                                  28   Renewable Energy Ltd. argued that the district court erred in declining to set specific contract
                                                                                          4
                                   1   rates. 875 F.3d 64, 74 (1st Cir. 2017). The First Circuit affirmed and held that the district court

                                   2   was correct in “declining to engage in fact-finding to determine the proper avoided cost rate,” and

                                   3   in observing that “[n]othing in the statutory scheme provides this Court with rate-making

                                   4   authority, and it lacks the expertise to do so.” Id. (quotation marks omitted).

                                   5          Notwithstanding this precedent, Appellants continue to argue that they are entitled to

                                   6   court-mandated contracts with Debtors at certain specific rates, i.e. the same equitable relief that

                                   7   was requested and denied in their prior litigation. Compare Appellants Br. at 19 (“In the case of

                                   8   the Winding Creek Facility, for example, this would require the Bankruptcy Court to order PG&E

                                   9   to enter into a 20-year contract at an avoided cost rate of $89.23 per MWh….”) with Winding

                                  10   Creek Solar, 932 F.3d at 866 (“[T]he district court did not abuse its broad discretion to fashion

                                  11   equitable relief by declining to grant Winding Creek a contract with PG&E at the initial

                                  12   $89.23/MWh price.”). Appellants further argue that the Bankruptcy Court is now the appropriate
Northern District of California
 United States District Court




                                  13   venue to seek their desired injunctive relief. Appellants Br. At 20.

                                  14          Appellants present several arguments for why the Bankruptcy Court erred in dismissing its

                                  15   claim for injunctive relief. First, they argue that the Bankruptcy Court erroneously concluded that

                                  16   “it lacked jurisdiction” to decide Appellants’ claims. Id. at 6. But the Bankruptcy Court did not

                                  17   find that it lacked jurisdiction. Rather, the Bankruptcy Court found that it was “neither a proxy for

                                  18   FERC and/or the CPUC [n]or . . . can take the place of a state court.” Text Order. The

                                  19   Bankruptcy Court agreed with Appellants’ position that California state courts have a role to play

                                  20   in adjudicating Appellants’ claim but explicitly rejected Appellants’ “unsupported statement” that

                                  21   the bankruptcy stay “prevents them filing suit in state court.” Id. On that basis, the Bankruptcy

                                  22   Court found that it was not the proper venue for Appellants’ claim. Id. (“The argument set forth

                                  23   by Plaintiffs . . . properly explains why the state courts have a role to play; their unsupported

                                  24   statement . . . that the automatic stay prevents them filing suit in state court and this court is proper

                                  25   is more than unpersuasive. It is incorrect.”).

                                  26          Similarly, Appellants argue that the Bankruptcy Court erroneously concluded that “FERC

                                  27   or the CPUC have primary jurisdiction.” Appellants Br. at 6. But again, Appellants

                                  28   mischaracterize what the Bankruptcy Court decided. The Bankruptcy Court expressly stated that
                                                                                          5
                                   1   it did not reach the question of primary jurisdiction. Text Order (“Without dealing with or

                                   2   deciding whether plaintiffs may maintain a private cause of action or whether the Primary

                                   3   Jurisdiction Doctrine controls . . . .”).

                                   4           Insofar as Appellants engage with the Bankruptcy Court’s actual ruling, they seem to be

                                   5   arguing that (1) Appellants’ claims constitute core proceedings, Appellants Br. at 24-25; (2) even

                                   6   if the claim for injunctive relief is a non-core proceeding, the Bankruptcy Court may exercise

                                   7   jurisdiction, id. at 25-27; and (3) not only is the Bankruptcy Court permitted to exercise

                                   8   jurisdiction, but it is the appropriate venue and declining jurisdiction constituted an abuse of

                                   9   discretion, Reply at 19-21.

                                  10           In contending that their injunctive relief claim is a core proceeding under the Bankruptcy

                                  11   Code, Appellants cite to 28 U.S.C. § 157(b), but they offer no argument or authority explaining

                                  12   how their claim for injunctive relief falls into § 157(b)’s categories. Appellants Br. at 24-25. The
Northern District of California
 United States District Court




                                  13   single case cited by Appellants sets out the Ninth Circuit’s explanation that “[i]n general, a ‘core

                                  14   proceeding’ in bankruptcy is one that ‘invokes a substantive right provided by title 11 or . . . a

                                  15   proceeding that, by its nature, could arise only in the context of a bankruptcy case.’” In re Gruntz,

                                  16   202 F.3d 1074, 1081 (9th Cir. 2000) (citation omitted). “’Non-core proceedings’ are those not

                                  17   integral to the restructuring of debtor-creditor relations and not involving a cause of action arising

                                  18   under title 11.” Id. Appellants do not attempt to explain how their claim for injunctive relief

                                  19   invokes a substantive right provided by title 11 or is a claim that could arise only in the context of

                                  20   a bankruptcy case. Such an argument would fail in any event, as the substance of Appellants’

                                  21   claim and their prior litigation history make clear. Accordingly, the Court finds that Appellants’

                                  22   claim for injunctive relief does not constitute a core proceeding under 28 U.S.C. § 157(b).

                                  23           Appellants next argue that the Bankruptcy Court may hear and determine non-core

                                  24   proceedings that are otherwise related to Debtors’ bankruptcy case. Appellants Br. at 25. They

                                  25   also cite to 28 U.S.C. § 1334(b), which provides that “the district courts shall have original but not

                                  26   exclusive jurisdiction of all civil proceedings arising under title 11, or arising in or related to cases

                                  27   under title 11.” 28 U.S.C. § 1334(b); Appellants Br. at 25.

                                  28           The Court agrees with Appellants that the Bankruptcy Court has the statutory authority to
                                                                                           6
                                   1   “hear a proceeding that is not a core proceeding but that is otherwise related to a case under title

                                   2   11.” 28 U.S.C. § 157(c)(1). But the Court disagrees with Appellants that the Bankruptcy Court

                                   3   abused its discretion in declining to exercise jurisdiction. 28 U.S.C. § 1334(c)(1) allows for the

                                   4   Bankruptcy Court to “abstain[] from hearing a particular proceeding arising under title 11 or

                                   5   arising in or related to a case under title 11” when it is “in the interest of justice, or in the interest

                                   6   of comity with State courts or respect for State law.”

                                   7           Appellants acknowledge that “California’s state courts may hear and determine

                                   8   Appellants’ request for equitable relief.” Appellants Br. at 26. But they assert that because there

                                   9   is no previously commenced state action, abstention under § 1334(c)(1) is inapplicable. Id. at 24.

                                  10   Again, they cite no authority for this proposition. Rather, they assert without support that the

                                  11   Bankruptcy Court is better positioned than California state courts to adjudicate their request for

                                  12   injunctive relief because the Bankruptcy Court is also considering Appellants’ bankruptcy proofs
Northern District of California
 United States District Court




                                  13   of claim. Id. at 26.

                                  14           Under Ninth Circuit precedent, a previously commenced state court proceeding is only one

                                  15   of the factors that courts consider in deciding on § 1334(c)(1) abstention. Those factors are:

                                  16                   (1) the effect or lack thereof on the efficient administration of the
                                                       estate if a Court recommends abstention, (2) the extent to which state
                                  17                   law issues predominate over bankruptcy issues, (3) the difficulty or
                                                       unsettled nature of the applicable law, (4) the presence of a related
                                  18                   proceeding commenced in state court or other nonbankruptcy court,
                                                       (5) the jurisdictional basis, if any, other than 28 U.S.C. § 1334, (6) the
                                  19                   degree of relatedness or remoteness of the proceeding to the main
                                                       bankruptcy case, (7) the substance rather than form of an asserted
                                  20                   ‘core’ proceeding, (8) the feasibility of severing state law claims from
                                                       core bankruptcy matters to allow judgments to be entered in state
                                  21                   court with enforcement left to the bankruptcy court, (9) the burden of
                                                       [the bankruptcy court's] docket, (10) the likelihood that the
                                  22                   commencement of the proceeding in bankruptcy court involves forum
                                                       shopping by one of the parties, (11) the existence of a right to a jury
                                  23                   trial, and (12) the presence in the proceeding of nondebtor parties.
                                  24   In re Eastport Assocs., 935 F.2d 1071, 1075-76 (9th Cir. 1991).
                                  25           While the Bankruptcy Court did not go into extensive detail in its Text Order, it did make

                                  26   clear its conclusion that California state court is a more appropriate venue for Appellants’ claim

                                  27   for injunctive relief. Text Order (“The argument set forth by Plaintiffs at 8:14 - 10:13 properly

                                  28   explains why the state courts have a role to play; their unsupported statement at 1:15-21 that the
                                                                                            7
                                   1   automatic stay prevents them filing suit in state court and this court is proper is more than

                                   2   unpersuasive. It is incorrect.”).

                                   3          In this same dispute, the district court has already found that Appellants’ request for

                                   4   injunctive relief “does not belong in this forum.” Winding Creek Solar, 293 F.Supp.3d at 994; see

                                   5   also Solutions for Utilities, Inc. v. Cal. Pub. Util. Comm'n, No. CV 11–04975 SJO (JCGx), 2016

                                   6   WL 7613906, at *15 (C.D. Cal. Dec. 28, 2016) (“[A]n as-applied claim challenges the application

                                   7   of a state agency’s rules to an individual petitioner and is reserved to the state courts.”). The Ninth

                                   8   Circuit has affirmed that decision. Winding Creek Solar, 932 F.3d at 866 (“It is not the court’s job

                                   9   to fashion a new contract to Winding Creek’s liking.”).

                                  10          Even if the Bankruptcy Court could have chosen to step into the place of a California state

                                  11   court, Appellants cite no authority, and the Court has found none, that obliged it to do so.3 On the

                                  12   contrary, both the district court and the Ninth Circuit have found that Appellants’ claim for
Northern District of California
 United States District Court




                                  13   injunctive relief is properly resolved outside of the federal courts. The Court finds no basis to

                                  14   conclude that the initiation of bankruptcy proceedings gave the Bankruptcy Court a special

                                  15   competency to decide Appellants’ injunctive relief claim that the district court previously lacked.

                                  16   Further, the substance of Appellants’ injunctive relief claim relates to state and federal energy

                                  17   regulation and has nothing to do with bankruptcy law. Given § 1334(c)(1)’s authorization to

                                  18   abstain from a proceeding “in the interest of comity with State courts or respect for State law,” the

                                  19   Court finds that it was not an abuse of discretion for the Bankruptcy Court to decline jurisdiction

                                  20   over Appellants’ claim for injunctive relief.

                                  21
                                       3
                                  22     Implicit in Appellants’ position seems to be the premise that the automatic stay under 11 U.S.C.
                                       § 362 makes the Bankruptcy Court a more appropriate venue than California state court. See
                                  23   Appellants Br. at 24. But 11 U.S.C. § 362(d) “gives the bankruptcy court wide latitude in crafting
                                       relief from the automatic stay.” In re Nat’l Env't Waste Corp., 129 F.3d 1052, 1054 (9th Cir.
                                  24   1997). The Ninth Circuit has recognized that allowing a state action to proceed in a state tribunal
                                       can be proper cause to grant relief from the automatic stay. See Piombo Corp. v. Castlerock
                                  25   Props. (In re Castlerock Props.), 781 F.2d 159, 163 (9th Cir.1986). This case would seem to be
                                       an ideal candidate for lifting the automatic stay, given the Ninth Circuit’s determination that
                                  26   federal courts are not the appropriate place to seek Appellants’ desired relief and the Bankruptcy
                                       Court’s finding that state courts “have a role to play.” There is no indication in the record before
                                  27   this Court why Appellants decided to pursue their injunctive relief claim as an adversary
                                       proceeding in Bankruptcy Court rather than seek a lift of the automatic stay to pursue their claim
                                  28   in state court.

                                                                                         8
                                   1   IV.    CONCLUSION
                                   2          The Bankruptcy Court’s order dismissing Appellant’s second cause of action for injunctive
                                   3   relief is AFFIRMED. The Clerk is directed to terminate this appeal and close the case.
                                   4          IT IS SO ORDERED.
                                   5   Dated: July 15, 2021
                                   6                                                 ______________________________________
                                                                                     HAYWOOD S. GILLIAM, JR.
                                   7                                                 United States District Judge
                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                      9
